Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 13, 2020

The Court of Appeals hereby passes the following order:

A20D0320. WILLIAM THOMAS MIDDLETON v. CEDRICK TAYLOR et al.

      William Middleton currently is serving a 20-year prison sentence following his
2005 guilty plea to one count of sexual exploitation of children. In 2018, he filed a
petition for a writ of habeas corpus, seeking to challenge his conviction. After the
trial court dismissed several of the claims in Middleton’s habeas petition, he filed this
application for discretionary review. The Supreme Court, however, has appellate
jurisdiction over all habeas corpus cases. See Ga. Const. of 1983, Art. VI, Sec. VI,
Par. III (4). This application is therefore TRANSFERRED to the Supreme Court for
disposition.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          03/13/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.